                    Case 21-10457-LSS   Doc 182-4   Filed 04/19/21   Page 1 of 4


                                          EXHIBIT D

                                        Publication Notice




DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS              Doc 182-4        Filed 04/19/21         Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                               Jointly Administered
                                   Debtors.1


                   NOTICE OF DEADLINES FOR THE FILING OF
           (I) PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
           PURSUANT TO SECTION 503(b)(9) OF THE BANKRUPTCY CODE,
     (II) ADMINISTRATIVE CLAIMS, AND (III) REJECTION DAMAGES CLAIMS

                             THE CLAIMS BAR DATE IS JUNE 15, 2021

             THE GOVERNMENTAL CLAIMS BAR DATE IS AUGUST 30, 2021

               THE ADMINISTRATIVE CLAIMS BAR DATE IS JUNE 15, 2021

PLEASE TAKE NOTICE OF THE FOLLOWING:

         Deadlines for Filing Proofs of Claim and Administrative Claims Arising Prior to the
Administrative Claim Deadline. On [●], 2021, the United States Bankruptcy Court for the District
of Delaware (the “Court”) entered an order [Docket No. __] (the “Bar Date Order”) establishing
certain dates by which parties holding prepetition claims against the above-captioned Debtors must
file (a) proofs of claim (“Proofs of Claim”), including claims by governmental units, claims arising
under section 503(b)(9) of the Bankruptcy Code, and Rejection Damages Claims, and (b) requests
for payment of Administrative Claims (as defined herein) arising on or prior to the Administrative
Claims Deadline (as defined herein).in the chapter 11 cases of MobiTV, Inc. and MobiTV Service
Corporation (together, the “Debtors”):

        The Bar Dates. Pursuant to the Bar Date Order, all entities (except governmental units),
including individuals, partnerships, corporations, joint ventures, estates, and trusts who have a
claim or potential claim against the Debtors, that arose prior to March 1, 2021, no matter how
remote or contingent such right to payment or equitable remedy may be, including requests for
payment under section 503(b)(9) of the Bankruptcy Code, MUST FILE A PROOF OF CLAIM on
or before June 15, 2021, at 5:00 p.m., prevailing Eastern Time (the “Claims Bar Date”).
Governmental units who have a claim or potential claim against the Debtors that arose prior to the
Petition Date, no matter how remote or contingent such right to payment or equitable remedy may

1   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.



DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS       Doc 182-4      Filed 04/19/21     Page 3 of 4




be, MUST FILE A PROOF OF CLAIM on or before August 30, 2021, at 5:00 p.m., prevailing
Eastern Time (the “Governmental Bar Date”).

         Administrative Claims Bar Date. Parties asserting Administrative Claims against the
Debtors’ estates arising on or prior to May 31, 2021 (the “Administrative Claims Deadline”) (but
excluding claims for fees and expenses of professionals retained in these proceedings), are required
to file a request for payment of such Administrative Claim arising on or prior to the Administrative
Claims Deadline with the Court on or before June 15, 2021, at 5:00 p.m., prevailing Eastern
Time (the “Administrative Claims Bar Date”).
      ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF CLAIM,
INCLUDING ANY REQUEST FOR PAYMENT UNDER SECTION 503(b)(9) OF THE
BANKRUPTCY CODE, OR WHO FAILS TO FILE WITH THE COURT AN
ADMINISTRATIVE CLAIM ARISING ON OR PRIOR TO THE ADMINISTRATIVE
CLAIMS DEADLINE, IN EACH CASE ON OR BEFORE THE APPLICABLE BAR
DATE, SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH
CLAIM FOR THE PURPOSES OF VOTING AND DISTRIBUTION ON ANY CHAPTER
11 PLAN.

        Filing a Proof of Claim. Each Proof of Claim must be filed, including supporting
documentation, so as to be actually received by Stretto on or before the Claims Bar Date or the
Governmental Bar Date (or, where applicable, on or before any other bar date as set forth herein
or by order of the Court) either (1) electronically through the interface available at
https://cases.stretto.com/MobiTV or (2) by first class, overnight U.S. mail, or by other hand
delivery system at the following address: MobiTV Claims Processing, c/o Stretto, 410 Exchange,
Suite 100, Irvine, CA 92602. PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
ELECTRONIC MAIL WILL NOT BE ACCEPTED.
         Contents of Proofs of Claim. Each Proof of Claim must: (i) be written in English;
(ii) include a claim amount denominated in United States dollars; (iii) conform substantially with
Official Form 410; and (iv) be signed by the claimant or by an authorized agent or legal
representative of the claimant.

       Supporting Documentation. Each Proof of Claim must include supporting documentation
in accordance with Bankruptcy Rules 3001(c) and (d). If, however, such documentation is
voluminous, upon prior written consent of Debtors’ counsel, such Proof of Claim may include a
summary of such documentation or an explanation as to why such documentation is not available;




                                                 2
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS      Doc 182-4     Filed 04/19/21    Page 4 of 4




provided that any creditor that received such written consent shall be required to transmit such
writings to Debtors’ counsel upon request no later than ten days from the date of such request.

 Dated: April ___, 2021                 PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware

                                       /s/ Mary F. Caloway
                                      Debra I. Grassgreen (admitted pro hac vice)
                                      Jason H. Rosell (admitted pro hac vice
                                      Mary F. Caloway (DE Bar No. 3059)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Facsimile: 302-652-4400
                                      E-mail: dgrassgreen@pszjlaw.com
                                               jrosell@pszjlaw.com
                                               mcaloway@pszjlaw.com

                                      Attorneys for the Debtors and Debtors in Possession




                                               3
DOCS_LA:337315.2 57391/003
